Citation Nr: 1709672	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  05-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for benign prostatic hypertrophy/prostatitis.

2.  Entitlement to an increased disability rating in excess of 10 percent for a hiatal hernia with gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial disability rating in excess of 10 percent for multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine prior to September 27, 2010, and in excess of 20 percent on or after September 27, 2010.

4.  Entitlement to an initial compensable disability rating for right side radiculopathy associated with multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine.

5.  Entitlement to an initial compensable disability rating for left side radiculopathy associated with multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine prior to September 27, 2010, and in excess of 10 percent on or after September 27, 2010.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1971 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2011, October 2014, and May 2015 from the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, and Newnan, Georgia.  The Detroit, Michigan RO certified the case to the Board on appeal.

The Board notes that the October 2014 rating decision granted entitlement to an increased rating for the Veteran's hiatal hernia with GERD of 10 percent, effective from January 9, 2014.  After a special review of the Veteran's claims file was requested, a December 2014 rating decision remedied a technical error that was made in processing the Veteran's award, and confirmed the increased rating and effective date established by the October 2014 rating decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript from with that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In a May 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The Board notes that after the June 2016 statements of the case that addressed the Veteran's increased rating claims for benign prostatic hypertrophy/prostatitis and hiatal hernia with GERD, the Veteran submitted additional private treatment records dated from December 2015 to March 2016 as well as an August 2016 waiver of the AOJ's initial consideration of this evidence.  The Veteran also submitted a September 2016 VA treatment record without a similar waiver.  The Board further notes that VA treatment records dated from September 2010 to July 2016 were associated with the claims file in August 2016.  However, the AOJ will have an opportunity to consider this evidence upon remand.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the Veteran's increased rating claim for benign prostatic hypertrophy/prostatitis, a remand is needed to obtain a current VA examination.  The record reflects that the Veteran was last provided with a VA examination to evaluate his disability in February 2012.  The examiner noted that he awoke 2 times per night to void.  Later in August 2013, the Veteran reported that he usually needed to urinate four times per night.  See August 2013 Urological Services treatment record.  Thus, the record suggests that the Veteran's symptoms have worsened since his February 2012 VA examination.  The Board therefore finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected benign prostatic hypertrophy/prostatitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board also finds that another VA examination must be obtained to evaluate the Veteran's hiatal hernia with GERD.  The most recent VA examination related to this disability was conducted in June 2014.  At that time, the examiner did not find that the Veteran experienced dysphagia or material weight loss as a result of his hiatal hernia with GERD.  However, a subsequent December 2015 treatment record from Dr. C. documented that the Veteran had experienced abnormal weight loss.  The Veteran also reported difficulty swallowing in March 2016.  See March 2016 Dr. V. treatment record.   The Board notes that symptoms of dysphagia and/or material weight loss could result in a higher disability rating under Diagnostic Code 7346.  38 C.F.R. § 4.114 (2016).  As the record indicates that there may have been a material change in the Veteran's symptoms since the last VA examination, the Board finds that a remand is warranted to obtain a contemporaneous VA examination for the Veteran's hiatal hernia with GERD.  See Snuffer, 10 Vet. App. at 403; Caffrey, 6 Vet. App. at 381.

In addition, further development is needed before the Board can adjudicate the Veteran's increased rating claim for multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine.  In response to the May 2016 Board remand, a VA examination to assess the Veteran's lumbar spine disability was conducted in June 2016.  However, the examination report does not show that the examiner tested for pain in passive motion.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  Consequently, the Board finds that a remand is needed to obtain an adequate VA examination to evaluate the Veteran's multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that any decision with respect to the increased rating claims remanded herein may affect the Veteran's claim for a TDIU.  In addition, a determination regarding the Veteran's increased rating claim for his lumbar spine disability could impact his initial increased rating claims for right and left side radiculopathy associated with multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Final appellate review of these claims must be deferred until the appropriate actions concerning the Veteran's increased rating claims for benign prostatic hypertrophy/prostatitis, hiatal hernia with GERD, and multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine are completed and the matter is either resolved or prepared for appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his benign prostatic hypertrophy/prostatitis, hiatal hernia with GERD, multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine, and radiculopathy of the right and left side.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the VA Ann Arbor Healthcare System, dated since July 2016.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his benign prostatic hypertrophy/prostatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the benign prostatic hypertrophy/prostatitis under the rating criteria.  

Specifically, the examiner should address the Veteran's voiding dysfunction, including whether the Veteran must wear absorbent materials and how often they must be changed. 
The examiner should also address the Veteran's urinary frequency, including daytime voiding intervals and frequency of nocturia.

In addition, the examiner should discuss whether the Veteran suffers from any associated conditions, to include a urinary tract infection and/or prostate cancer.  To the extent possible, the examiner should differentiate between any conditions associated with the service-connected benign prostatic hypertrophy/prostatitis, and those attributable to any nonservice-connected genitourinary disorder.  If the symptoms cannot be differentiated, this finding should be stated.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his hiatal hernia with GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's hiatal hernia with GERD under the rating criteria.  In particular, the findings of the examiner should address whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

He or she should also indicate whether are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

4.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his compression fracture of the multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine and radiculopathy of the right and left side.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine and radiculopathy of the right and left side under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

The examiner must indicate whether a diagnosis of intervertebral disc syndrome is warranted, and if not, should provide a fully reasoned explanation as to why such a diagnosis is not warranted.  The examiner must indicate whether the Veteran has incapacitating episodes due to intervertebral disc syndrome.  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If the Veteran experiences incapacitating episodes, the examiner must indicate the approximate number of weeks in the last year the Veteran has experienced incapacitating episodes.

The examiner must also indicate whether the Veteran has any neurological disability as a result of his multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine, to include radiculopathy of the right and left side.  If so, the examiner should indicate the nerve or nerves affected, whether the neurological symptoms are better described as paralysis, neuritis, or neuralgia, and describe the severity of the neurological symptoms.

The examiner should also state whether there are any scars related to the Veteran's lumbar spine disability.  If so, he or she should provide the findings necessary under the rating criteria for scars.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




